573 So. 2d 925 (1990)
Masoud MAZAHERITEHRANI, Appellant,
v.
Doris Elizabeth BROOKS, As Mother, Natural Guardian and Next Friend of Sharhonda T. Moore, a Minor Child, and Doris Elizabeth Brooks, Individually, Appellee.
No. 89-2470.
District Court of Appeal of Florida, Fourth District.
December 28, 1990.
Rehearing Denied March 1, 1991.
Vernis & Bowling, P.A., Jupiter, and Richard H.W. Maloy, Key Biscayne, for appellant.
Moses Baker, Jr., of Searcy, Denney, Scarola, Barnhart & Shipley, P.A., and Paul F. King of Edna L. Caruso, P.A., West Palm Beach, for appellee.
PER CURIAM.
During the course of jury selection appellant sought to exercise peremptory challenges to exclude three black jurors. Finding that the attempted excusals were racially motivated, the trial court disallowed the challenges. We reverse. The proper remedy under State v. Neil, 457 So. 2d 481 (Fla. 1984), was to dismiss the jury pool and "start voir dire over with a new pool." Id. at 487. See also Carter v. State, 550 So. 2d 1130 (Fla. 3d DCA), rev. denied, 553 So. 2d 1164 (1989).
REVERSED AND REMANDED.
HERSEY, C.J., DELL and GUNTHER, JJ., concur.